DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 14, 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 18, respectively of U.S. Patent No. 10,674,197 in view of Siddiq et al. (US Pub. 2019/0149879) and in further view of Tuukkanen (US Pub. 2015/0088423).
Instant Application Claim 1
US Pat. 10,674,197 Claim 1
A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: generating a plurality of content groups by grouping a plurality of segments of media content according to a plurality of segment lengths and according to corresponding plurality of content designators; detecting an activity of a user to obtain a detected activity;
A device, comprising: a processing system including a processor;  and a 
memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: generating a plurality of content designators according to activity data associated with activities of a user;  generating a plurality of tagged media segments by tagging each of the plurality of segments of media content according to one of the plurality of content designators; generating a plurality of content groups by grouping the plurality of tagged media segments according to a plurality of segment lengths and their 
corresponding content designators;
determining a particular segment length of the plurality of segment lengths according to 

lengths according to a context of the detected activity;  determining a particular 

generating a selected content group by selecting a content group from the plurality of content groups according to 
the particular segment length of the plurality of segment lengths and the particular content designator of the plurality of content designators;
wherein information associated with the selected content group is provided to a target communication device of the user.
selecting a target communication device to present to the user a message 
associated with the selected content group;  and transmitting information 
associated with the message to the target communication device.


Claim 1 in the instant application recites the additional limitation of wherein the plurality of content designators is based on at least one of media content type or media source.  Nevertheless, Siddiq discloses wherein the plurality of content designators is based on at least one of media content type or media source ([0008], [0010], [0014], [0017], i.e., recommendations based on metadata such as genre or website URL). It would have been obvious to include wherein the plurality of content designators is 10,674,197 for the benefit of accurately recommending media content based on media attributes. 
Claim 1 in the instant application recites the additional limitations of wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location. Nevertheless, Tuukkanen discloses wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location ([0002]-[0004], [0059]-[0060], [0063], [0079], [0090], Figs. 1-2, 4A-D).
It would have been obvious to include wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second 10,674,197 for the benefit of recommending one or more content items for consumption during travel based on one or more travel times associated with the one or more travel routes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 13-14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq et al. (US Pub. 2019/0149879) in view of Tuukkanen (US Pub. 2015/0088423), herein referenced as Siddiq and Tuukkanen, respectively. 
Regarding claim 1, Siddiq discloses “A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when 
generating a plurality of content groups by grouping a plurality of segments of media content according to a plurality of segment lengths and according to corresponding plurality of content designators ([0002]-[0006], [0010], [0012], [0014], [0017], [0070], [0074], [0136], [0192], [0197], i.e., short-length and long-length media content are grouped. In addition, recommendations are associated and sorted according to metadata including genre, popularity, and other preferences); 
detecting an activity of a user to obtain a detected activity… ([0002]-[0006], [0025], [0125], [0127], i.e., tracking a user’s behavior, search input, user’s location); 
determining a particular segment length of the plurality of segment lengths according to the detected activity… ([0002]-[0006], [0125], [0127], i.e., determining short-length or long-length media content); 
determining a particular content designator of the plurality of content designators according to the detected activity, wherein the plurality of content designators is based on at least one of media content type or media source ([0008], [0010], [0014], [0017], i.e., recommendations based on metadata such as genre or website URL) and; 
generating a selected content group by selecting a content group from the plurality of content groups according to the particular segment length of the plurality of segment lengths and the particular content designator of the plurality of content designators ([0002]-[0006], [0010], [0012], [0014], [0017], i.e., short-length or long-length recommendations); 

Siddiq fails to explicitly disclose wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location.
Tuukkanen teaches the technique providing wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location ([0002]-[0004], [0059]-[0060], [0063], [0079], [0090], Figs. 1-2, 4A-D, i.e., a content selector determines amount of travel time required for consumption of one or more content items relative to the one or more travel 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location as taught by Tuukkanen, to improve the content recommendation system of Siddiq for the predictable result of recommending one or more content items for consumption during travel based on one or more travel times associated with the one or more travel routes ([0003]). 
Regarding claim 2, Siddiq discloses “wherein the detected activity does not include media content consumption ([0025], i.e., the media guidance application may active user profile when the user is not currently consuming any media content. The media guidance application may analyze at least one of: time of day, user's location, and search input received from the user to determine whether the user is in the mood to watch long-length media content or short-length media content), wherein the media content type includes work-related ([0025], i.e., if the current user's location is the user's place of employment, the media guidance application may determine that the user is in the mood to watch short-length media content), entertainment ([0014], [0053], i.e., 
Regarding claim 3, Siddiq discloses “wherein the plurality of segments of media content are received from a plurality of media content sources responsive to a search request initiated according to user-generated input associated with the user.” ([0004], [0007]-[0010], [0077]-[0078], [0105], i.e., user requesting other content).
Regarding claim 5, Siddiq discloses “wherein the plurality of segments of media content comprises audio content, video content, still image content, textual content, augmented reality content, virtual reality content, or any combinations thereof.” ([0002]-[0006], [0014], [0017], i.e., media content includes videos such as music videos and movies).
Regarding claim 6, Siddiq discloses “wherein the determining of the activity of the user is based on data selected from a group consisting of location data identifying a location of the user, movement data identifying a trajectory of the user, network data initiated by a device utilized by the user, orientation data provided by a communication device utilized by the user, calendar data identifying activities of the user, audio data generated from audible content obtained in a vicinity of the user, image data generated from image content obtained in the vicinity of the user, and any combinations thereof.” 
Regarding claim 13, Siddiq discloses “wherein the processing system is configured according to a plurality of selectable computing resources.” (Figs. 2-5, i.e., the system includes a plurality of selectable components).
Regarding claim 14, Siddiq discloses “A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations ([0054], [0087], [0209], Figs. 4-5), the operations comprising: 
generating a plurality of content groups by grouping a plurality of segments of media content according to a plurality of segment lengths and according to corresponding plurality of content designators ([0002]-[0006], [0010], [0012], [0014], [0017], [0070], [0074], [0136], [0192], [0197], i.e., short-length and long-length media content are grouped. In addition, recommendations are associated and sorted according to metadata including genre, popularity, and other preferences); 
detecting an activity of a user to obtain a detected activity… ([0002]-[0006], [0025], [0125], [0127], i.e., tracking a user’s behavior, search input, location); 
determining a particular segment length of the plurality of segment lengths according to the detected activity… ([0002]-[0006], [0125], [0127], i.e., determining short-length or long-length media content), wherein the plurality of content designators is based on at least one of media content type or media source ([0008], [0010], [0014], [0017], i.e., recommendations based on metadata such as genre or website URL); 

generating a selected content group by selecting a content group from the plurality of content groups according to the particular segment length of the plurality of segment lengths and the particular content designator of the plurality of content designators; and transmitting to a target communication device a notification associated with the selected content group…” ([0002]-[0006], [0010], [0012], [0014], [0017], [0072], [0113], Figs. 1, 6-7, i.e., short-length or long-length recommendations are provided to user based on the determined short-length or long-length viewing profile. In addition, a recommendation UI is provided along with reminders are provided to watch media content in the future).
Siddiq fails to explicitly disclose wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location.
Tuukkanen teaches the technique providing wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location as taught by Tuukkanen, to improve the content recommendation system of Siddiq for the predictable result of recommending one or more content items for consumption during travel based on one or more travel times associated with the one or more travel routes ([0003]). 
Regarding claim 17, Siddiq discloses “wherein the determining the activity of the user is based on data selected from a group consisting of location data identifying a 
Regarding claim 18, Siddiq discloses “A method, comprising: generating, by a processing system including a processor, a plurality of content groups by grouping a plurality of segments of media content according to corresponding plurality of content designators and a plurality of segment lengths ([0002]-[0006], [0010], [0012], [0014], [0017], [0070], [0074], [0136], [0192], [0197], i.e., short-length and long-length media content are grouped. In addition, recommendations are associated and sorted according to metadata including genre, popularity, and other preferences); 
identifying, by the processing system, an activity of a user to obtain a detected activity…([0002]-[0006], [0025], [0125], [0127], i.e., tracking a user’s behavior, search input, user’s location); 
determining, by the processing system, a particular segment length of the plurality of segment lengths according to the detected activity… ([0002]-[0006], [0125], [0127], i.e., determining short-length or long-length media content); 
determining, by the processing system, a particular content designator of a plurality of content designators according to the detected activity ([0008], [0010], [0014], [0017], i.e., recommendations based on genre), wherein the plurality of content 
generating, by the processing system, a selected content group by selecting a content group from the plurality of content groups according to the particular segment length of the plurality of segment lengths and the particular content designator of the plurality of content designators; and transmitting, by the processing system, to a target communication device a notification associated with the selected content group...” ([0002]-[0006], [0010], [0012], [0014], [0017], [0072], [0113], Figs. 1, 6-7, i.e., short-length or long-length recommendations are provided to user based on the determined short-length or long-length viewing profile. In addition, a recommendation UI is provided along with reminders are provided to watch media content in the future).
Siddiq fails to explicitly disclose wherein the detected activity relates to travel of the user to a destination, wherein the determining the particular segment length is based on a determined expected duration of travel of the user to the destination and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user to the destination.
Tuukkanen teaches the technique providing wherein the detected activity relates to travel of the user to a destination, wherein the determining the particular segment length is based on a determined expected duration of travel of the user to the destination and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the detected activity relates to travel of the user to a destination, wherein the determining the particular segment length is based on a determined expected duration of travel of the user to the destination and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user to the destination as taught by Tuukkanen, to improve the content recommendation system of Siddiq for the predictable result of recommending one or more content items for consumption during travel based on one or more travel times associated with the one or more travel routes ([0003]). 
Regarding claim 20, Siddiq discloses “wherein the identifying of the activity is according to activity data that comprises location data identifying a location of the user, movement data identifying a trajectory of the user, network data initiated by a device utilized by the user, orientation data provided by a communication device utilized by the user, calendar data identifying activities of the user, audio data generated from audible content obtained in a vicinity of the user, image data generated from image content .

Claims 4, 15-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq in view of Tuukkanen, and in further view of Newell et al. (US Pub. 2015/0058873), herein referenced as Newell. 
Regarding claim 4, the combination fails to disclose “wherein the determining the activity of the user is based on calendar data identifying activities of the user, and wherein the determining the particular segment of the plurality of segment lengths comprises determining a longer particular segment length if a quantity of activities of the user identified in the calendar data suggests a longer potential attention span of the user than if the quantity of activities of the user identified in the calendar data suggests a shorter potential attention span of the user.”
Newell teaches the technique of providing wherein the determining the activity of the user is based on calendar data identifying activities of the user, and wherein the determining the particular segment of the plurality of segment lengths comprises determining a longer particular segment length if a quantity of activities of the user identified in the calendar data suggests a longer potential attention span of the user than if the quantity of activities of the user identified in the calendar data suggests a shorter potential attention span of the user ([0032], [0054]-[0058], [0060], [0066], Figs. 3, 4A-B, i.e., recommendations are provided taking account a user’s cloud-based calendar. In other words, a user’s attention span or open calendar slots is taken into account when recommending media content).

Regarding claim 15, Siddiq discloses “wherein the detected activity does not include media content consumption ([0025], i.e., the media guidance application may active user profile when the user is not currently consuming any media content. The media guidance application may analyze at least one of: time of day, user's location, and search input received from the user to determine whether the user is in the mood to watch long-length media content or short-length media content), wherein the media content type includes work-related ([0025], i.e., if the current user's location is the user's place of employment, the media guidance application may determine that the user is in the mood to watch short-length media content), entertainment ([0014], [0053], i.e., drama or comedy movies), news and sports ([0003]-[0007], [0022], [0048], [0074], i.e., news stories and clips, and sport), and wherein the notification includes media content obtained from the selected content group.” ([0070], [0072], Fig. 1, i.e., a 
The combination fails to disclose “wherein the detecting the activity of the user is based on calendar data identifying activities of the user, and wherein the determining the particular segment of the plurality of segment lengths comprises determining a longer particular segment length if a quantity of activities of the user identified in the calendar data suggests a longer potential attention span of the user than if the quantity of activities of the user identified in the calendar data suggests a shorter potential attention span of the user.”
Newell teaches the technique of providing wherein the detecting the activity of the user is based on calendar data identifying activities of the user, and wherein the determining the particular segment of the plurality of segment lengths comprises determining a longer particular segment length if a quantity of activities of the user identified in the calendar data suggests a longer potential attention span of the user than if the quantity of activities of the user identified in the calendar data suggests a shorter potential attention span of the user ([0032], [0054]-[0058], [0060], [0066], Figs. 3, 4A-B, i.e., recommendations are provided taking account a user’s cloud-based calendar. In other words, a user’s attention span or open calendar slots is taken into account when recommending media content).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the detecting the activity of the user is based on calendar data identifying activities of the user, and wherein the determining the particular segment of the plurality of segment 
Regarding claim 16, Siddiq discloses “wherein the media content comprises audio content, video content, still image content, textual content, augmented reality content, virtual reality content, or any combinations thereof.” ([0002]-[0006], [0014], [0017], i.e., media content includes videos such as music videos and movies).
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 15.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq in view of Tuukkanen, and in further view of Krechman et al. (US Pub. 2016/0007069), herein referenced as Krechman.
Regarding claim 7, the combination fails to disclose “receiving user-generated input from the target communication device, wherein the user-generated input is associated with a message associated with the selected content group, the message presented to a targeted communication device.”
Krechman teaches the technique of receiving user-generated input from the target communication device, wherein the user-generated input is associated with a message associated with the selected content group, the message presented to a 
Regarding claim 8, the combination fails to disclose “initiating, according to the user-generated input, a presentation of media content from the selected content group.”
Krechman teaches the technique of initiating, according to the user-generated input, a presentation of media content from the selected content group ([0006], [0047], [0052], [0064], [0070], Figs. 1-2, 7-9, 13, i.e., users received a push notification for new video that has been uploaded to a video storage site and select eh video to view using the video player). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of initiating, according to the user-generated input, a presentation of media content from the selected content group as taught by Krechman, to improve the content recommendation system of Siddiq for the predictable result of informing a user a new 
	Regarding claim 9, Siddiq discloses “wherein the presentation of media content is at a display device identified by the user-generated input.” ([0002]-[0006], [0055], [0095]-[0096], i.e., user television and computer equipment, wireless user communications device).
	Regarding claim 10, Siddiq discloses “wherein the display device is a component part of the target communication device.” ([0055], [0095]-[0096], i.e., laptop, PDA, mobile telephone).
	Regarding claim 11, Siddiq discloses “recording at a recording device, responsive to the user-generated input, media content from the selected content group.” ([0053], [0055], [0081]-[0082], [0090], [0113], i.e., user equipment to receive, display, play, or record content).
	Regarding claim 12, Siddiq discloses “wherein the user-generated input comprises an audible signal obtained by the target communication device.” ([0091], i.e., voice recognition interface).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 16, 2021